          Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 1 of 24




                              UNITED STATES FEDERAL COURT
                               DISTRICT OF MASSACHUSETTS
_________________________________________
                                               )
STEVEN A. FLORIO,                              )
                                               )    C.A. NO.
        Plaintiff                              )
v.                                             )
                                               )
COMMONWEALTH OF MASSACHUSETTS,                 )
GOVERNOR CHARLES E. BAKER, individually        )
and in his official capacity,                  )
MARYLOU SUDDERS, individually and              )
in her capacity as Secretary of Health and     )
Human Services,                                )
CATHERINE STARR, individually and in her       )
capacity as Secretariat Human Resources        )
Officer and ERICA CRYSTAL, individually and in )
her capacity as Executive Office of Health and )
Human Services Labor Relations Director and    )
Deputy General Counsel for the Commonwealth    )
of Massachusetts,                              )
                                               )
        Defendants                             )
_________________________________________)

                       COMPLAINT AND DEMAND FOR JURY TRIAL

                                        INTRODUCTION

   1. The plaintiff, Steven Florio, the former Commissioner for the Massachusetts Commission

      for the Deaf and Hard-of-Hearing, brings this complaint seeking damages for violations

      of his federal and state civil and constitutional rights arising from the termination of his

      employment due to his membership in a college fraternity 29 years ago.

   2. On or about June 5, 2020, false accusations were made against Mr. Florio in a

      Facebook post by a controversial deaf community blogger that plaintiff was depicted in a

      Gallaudet University 1990 yearbook group photo of the Kappa Gamma fraternity. The

      fraternity members in the picture were allegedly engaged in the Bellamy Salute, the early

      1900s federally approved version of the then current salute of the American flag.
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 2 of 24



3. The Bellamy Salute, which the fraternity had used since 1901, involves a raised right

   arm and hand, which some believe resembles the salute used in Nazi Germany, despite

   the fact that it long predated that gesture.

4. The controversial blogger named the plaintiff on Facebook as being in the fraternity

   yearbook photo, even though he was not in the photograph, and asserted that the

   fraternity’s salute was somehow affiliated with the Nazi salute.

5. These defamatory allegations were read online by the Deputy Legal Counsel for the

   Massachusetts Commission for the Deaf and Hard of Hearing and the Massachusetts

   Rehabilitation Commission, who is also deaf and a member of the deaf community. The

   Deputy Counsel reported the false allegations to Legal Counsel, his boss, and, in turn,

   the false allegations were also reported to Secretariat Legal Counsel for the Executive

   Office of Health and Human Services.

6. These false allegations were thereafter provided to Defendant Governor Charles E.

   Baker.

7. Based on these false allegations, the defendants began investigating Mr. Florio in

   earnest, repeatedly grilling him as to whether he was in the photograph and whether he

   was a member of the Kappa Gamma fraternity. Four separate investigations of the

   plaintiff were conducted.

8. While the Commonwealth was investigating the plaintiff, his superiors ordered him to

   read prepared statements produced by the defendants to his staff about his past

   membership in the fraternity.

9. These written statements were drafted, edited and approved by the plaintiff’s superiors.

   The plaintiff was concerned about the tone and certain aspects of the mandated

   statements as they were cold, portrayed him in a false light and were not in his best

   interests.
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 3 of 24



10. Nevertheless, Plaintiff, coerced and pressured by the defendants, agreed to submit to

   their direction and as a result held several meetings between June 22 and June 30,

   addressing both direct and indirect reports within his office as Commissioner, wherein he

   read the defendants’ statement verbatim.

11. The statements drafted by the defendants, and their required verbatim delivery to staff in

   Zoom meetings, became the primary reason for later complaints allegedly made against

   the Plaintiff.

12. The defendants required the Plaintiff to unequivocally disavow both his past and ongoing

   association with his college fraternity to his staff. The statement was demeaning and

   shameful in tone and reflected a misleadingly contrite admission by Mr. Florio for an

   innocent past association with the college fraternity. It stated in part: “I understand that

   due to my privilege, I could not see the damage done by the organization and its

   misguided traditions ... for that I am truly sorry … I want to reiterate again that I disavow

   my association with that organization …”

13. The Plaintiff’s reading of Defendants’ required statements during the Zoom meetings

   directly led to the local union’s (Service Employees International Union, Local 509, AFL-

   CIO, CLC) June 29, 2020 defamatory and false letter to Governor Baker, which alleged

   that the plaintiff “admitted to dressing as a Nazi and saluting while wearing garb

   resembling the uniforms of the Ku Klux Klan during his time as a fraternity brother of

   Kappa Gamma at Gallaudet University.”

14. These allegations were then published in a Boston Globe article on July 7, 2020. The

   plaintiff did not make the statements appearing in the Globe or the Union’s letter.

   However, Governor Baker vowed to investigate the plaintiff.

15. As part of its investigation, the defendants encouraged and solicited staff to make

   complaints about the plaintiff. Four separate investigations were initiated regarding the

   plaintiff.
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 4 of 24



16. The plaintiff’s eventual termination on October 19, 2020 was based on a series of

   manipulated, misleading, biased and fabricated internal complaints purportedly unrelated

   to his fraternity membership. The alleged complaints coming from Plaintiff’s staff were

   made after the investigation started into the Plaintiff’s association with his college

   fraternity. There were no complaints during Plaintiff’s tenure as Commissioner up until

   this point in time.

17. Prior to the Commonwealth’s investigation and solicitation of complaints, the plaintiff had

   never had a misconduct complaint against him by staff members in his Massachusetts

   office, nor in the 16 years of work as Executive Director for Rhode Island Commission on

   the Deaf and Hard of Hearing.

18. The plaintiff was essentially terminated from his employment with the Commonwealth

   because it was no longer politically correct to employ him, despite his unblemished

   public service record as the Commissioner in Massachusetts and his 16-year tenure as

   the Executive Director of the Rhode Island Commission on the Deaf and Hard of

   Hearing.

19. The plaintiff was provided no opportunity to effectively defend himself either during the

   Commonwealth’s investigations or after his termination in October. He has never been

   provided with the names of the complainants, the dates of their complaints or the

   specifics of any allegations made against him.

20. Despite his requests, Plaintiff was provided no pre-termination or post-termination

   process of any kind. Plaintiff specifically requested representation by legal counsel pre-

   termination and also requested a name-clearing hearing post-termination.

21. Plaintiff’s termination by the Commonwealth has permanently and effectively banned

   him from working as an executive in the deaf and hard-of hearing community.

   Defendant’s actions and public statements have caused and contributed to said ban on

   the Plaintiff from working in his chosen field of employment.
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 5 of 24



22. The plaintiff brings the following claims to clear his name and recover the devastating

   financial losses he has incurred and will incur: 1) common law wrongful termination; 2)

   violations of due process under federal and state law; 3) violations of freedom of

   association under federal and state law; and 4) violations of the Massachusetts Civil

   Rights Act.

                                                 PARTIES

23. The plaintiff is a resident of Norfolk County.

24. The defendant Commonwealth of Massachusetts is a state entity that employed the

   plaintiff.

25. The defendant Charles E. Baker is the Governor of Massachusetts who had the

   authority to hire and fire the plaintiff.

26. The defendant, Marylou Sudders is the Secretary of Health and Human Services for the

   Commonwealth of Massachusetts. Her office is located at 1 Ashburton Place, Boston

   MA. Defendant Sudders was the plaintiff’s immediate supervisor.

27. The defendant Catherine Starr is a Secretariat Human Resources Officer for the

   Commonwealth of Massachusetts who was involved in the investigation of the plaintiff.

28. The defendant Erica Crystal is an Executive Office of Health and Human Services Labor

   Relations Director and Deputy General Counsel for the Commonwealth of

   Massachusetts.

29. Crystal and Starr are the Commonwealth of Massachusetts officials who carried out

   Defendant’s coercive directions to Plaintiff to dissociate himself from his past association

   with the Kappa Gamma fraternity.

                                               JURISDICTION

30. Jurisdiction is proper in this District all the defendants work for the Commonwealth in

   Boston, and the events at issue occurred here. Subject matter jurisdiction is also proper

   in this Court as the plaintiff alleges federal constitutional violations pursuant to 42 U.S.C.
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 6 of 24



   § 1983. Accordingly, the court has jurisdiction of this case under and by virtue of Title 28

   U.S.C. §§ 1331, 1341(3) and 1343. The Court has supplemental jurisdiction over the

   state claims pursuant to 28 U.S.C. § 1367.

                             STATEMENT OF FACTS AND CLAIMS

31. In February of 2019, Steven A. Florio was appointed by Governor Charles E. Baker as

   the Commissioner of the Massachusetts Commission for the Deaf and Hard-of-Hearing

   (“MCDHH”). He served as Commissioner from February 19, 2019 until his termination

   on October 19, 2020. At all times, Plaintiff’s service as Commissioner was exemplary

   and free from any semblance of criticism.

32. Prior to his termination, the Plaintiff had an excellent professional reputation.

33. Prior to becoming the Commissioner of MCDHH, the plaintiff had served successfully as

   the Executive Director of the Rhode Island Commission of the Deaf and Hard of Hearing

   (“RICDHH”) for 16 years.

34. While Executive Director of RICDHH, the plaintiff received widespread praise for his

   work and had never had a complaint made against him for any reason.

35. When he left the RICDHH, the United States Department of Justice, District of Rhode

   Island presented Plaintiff with a special recognition award for his 16 years of service at

   RICDHH. On January 29, 2019, the Rhode Island House of Representatives and Senate

   voted unanimously in separate House and Senate Resolutions to honor his service to

   the State of Rhode Island, resolving in part: “WHEREAS, Highly-regarded among his

   peers, Steve Florio is a dedicated advocate for the deaf and hard of hearing population

   and a proven leader. His efforts have had a positive and rewarding impact on the lives

   of many people, and he is enormously worthy of emulation and acknowledgement; . . .”

36. The plaintiff is the co-founder of the National Association of the State Agencies of the

   Deaf and Hard of Hearing (NASADHH) and became its first president. Plaintiff continued

   as President for 6 years and then served 4 years as Treasurer.
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 7 of 24



37. While Executive Director of RICDHH, plaintiff also served as the Vice President of

   International Deaf Emergency (“IDE”). IDE is a non-profit organization in the United

   States being run by Deaf persons and is recognized as an International Member of the

   World Deaf Federation that has direct consultative status with the United Nations. IDE’s

   mission is to bridge the language, communication and relationship gaps between

   persons who are or with difficulty hearing and to offer emergency services such as pre-

   disaster preparedness and mitigation, rescue and relief in the context of disaster and

   post disaster rehabilitation, reconstruction and recovery.

38. In 2015, in the aftermath of a devastating earthquake in Haiti, plaintiff along with other

   IDE members led three missions to Haiti to teach and empower Deaf Haitians to

   advocate for themselves via a new local deaf organization and to guide them through the

   bylaw process, establish a new national deaf advocacy organization and to select

   officers of the new national organization.

39. Plaintiff created a video presentation of his and his fellow IDE members’ advocacy work

   in Haiti which was presented at the World Federation of the Deaf in Istanbul, Turkey.

   The video is posted to the IDE’s YouTube channel at

   https://www.youtube.com/watch?v=bJ-lVWBV1n0.

40. Through his deeds, plaintiff has enjoyed a national and international reputation for

   exemplary service to the Deaf and Hard of Hearing community with no complaints

   related to race, creed, gender or national origin. Plaintiff has received several accolades

   for his service to the deaf and hard of hearing communities.

41. Plaintiff is a 1992 graduate of Gallaudet University, a prestigious university for the deaf

   and hard of hearing. He also has a Master’s degree in leadership from Northeastern

   University.

42. Plaintiff is the recipient of the Gallaudet University Alumni Association’s “Outstanding

   Young Alumnus Award” recognizing his contributions to the deaf and hard of hearing
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 8 of 24



   community on a state level with the Pennsylvania Society for the Advancement of the

   Deaf and on a national level with the National Association for the Deaf.

43. For approximately one year while at Gallaudet -- April 1991 through the Spring of 1992 --

   the plaintiff was a member of the Kappa Gamma fraternity.

44. Kappa Gamma was established in 1901 and has been known to be synonymous with

   Gallaudet. Gallaudet Presidents have been Kappa Gamma members. In addition,

   numerous University board members have been Kappa Gamma members. The father

   of the current Gallaudet president was a member of Kappa Gamma. The fraternity has

   historically served as a significant network for professionals and others who have

   worked on issues that affect the deaf and hard of hearing communities, nationally and

   internationally.

45. At or around the time of its founding, Kappa Gamma adopted the early 1900s national

   salute to the American flag, called the Bellamy Salute, for use in its formal fraternity

   functions. The Bellamy Salute involves a raised right arm and hand in salute of the

   American flag.

46. At or around its founding, Kappa Gamma, like many fraternities, adopted the Greek life

   tradition of the use of robes in its ceremonies which were modeled on robes worn by

   monks.

47. At all times relevant hereto, Gallaudet University has been fully aware of Kappa

   Gamma’s use of the Bellamy Salute and ceremonial robes. Numerous University past

   presidents and board members had been Kappa Gamma members. The strong public

   criticism of Kappa Gamma did not come about until mid-2020.

48. At all times during his eighteen months as the Commissioner of MCDHH, the plaintiff

   performed his duties in an exemplary manner, consistent with his prior 16 years of

   experience as Executive Director for RICDHH.
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 9 of 24



49. At no point in time until mid-2020 was the plaintiff the subject of a single complaint made

   against him by his staff for any reason.

50. On June 5, 2020, a false accusation was made against the plaintiff in a Facebook post

   by a controversial deaf community blogger that the plaintiff was depicted in a Gallaudet

   University 1990 yearbook group photo of the Kappa Gamma fraternity, who were

   allegedly engaged in the Bellamy Salute.

51. The controversial blogger named the plaintiff on Facebook as being in the fraternity

   yearbook photo, even though he was not in the photograph or a member of the fraternity

   in 1990. Plaintiff was thereby associated with other Kappa Gamma members as having

   engaged in the Nazi salute, rather than the Bellamy Salute.

52. These defamatory allegations were read online by the Deputy Legal Counsel for the

   Massachusetts Commission for the Deaf and Hard of Hearing and the Massachusetts

   Rehabilitation Commission, who is also deaf and a member of the deaf community. The

   Deputy Counsel reported the false allegations to Legal Counsel, his boss, and, in turn,

   the false allegations were also reported to Secretariat Legal Counsel for the Executive

   Office of Health and Human Services.

53. Based on these false allegations, the defendants began investigating the plaintiff in

   earnest, repeatedly grilling him as to whether he was in the photograph and whether he

   was a member of the Kappa Gamma fraternity. At that point, no allegations had been

   made against Plaintiff in regard to his conduct with staff members or in the workplace.

54. While the Commonwealth was investigating the Kappa Gamma issue regarding plaintiff,

   his superiors and other Commonwealth employees, particularly defendants Sudders,

   Starr and Crystal, required him to draft a statement for their review apologizing and

   disassociating himself from Kappa Gamma.

55. The defendants instructed plaintiff to read the statement verbatim in a series of Zoom

   meetings with staff, other Commonwealth employees and stakeholders.
      Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 10 of 24



56. The plaintiff was concerned about the tone and certain aspects of the mandated

   statements as they were cold, portrayed him in a false light and were not in his best

   interests.

57. Nevertheless, Plaintiff, coerced and pressured by the defendants and needing his job,

   agreed to submit to their direction and as a result held several meetings between June

   22 and June 30, addressing both direct and indirect reports within his office as

   Commissioner, wherein he read the defendants’ statement verbatim.

58. The required meetings, and the plaintiff’s reading of defendants’ required statements

   during the meetings, directly led to the local union’s (Service Employees International

   Union, Local 509, AFL-CIO, CLC) June 29, 2020 defamatory and misleading letter to

   Defendant Governor Baker, which falsely stated that the plaintiff “admitted to dressing as

   a Nazi and saluting while wearing garb resembling the uniforms of the Ku Klux Klan

   during his time as a fraternity brother of Kappa Gamma at Gallaudet University.” As a

   further result, a vote of “no confidence” in the Commissioner was arranged by the Union.

59. The Union’s letter to Governor Baker also referenced the June 22nd meetings and

   stated: “The Commissioner’s blasé attitude and dismissive response left much to be

   desired.” In the June 22nd meetings, the plaintiff had read the verbatim statement

   written by the defendants.

60. Defendants never informed the Union or its members that they had written the statement

   that the defendant was required to read on June 22 and to send out in written form and

   had not allowed him to deviate from the script they had written.

61. On July 7, 2020, the Boston Globe published an article quoting from the Union’s June

   29, 2020 letter to Governor Baker further defaming the plaintiff and damaging his

   reputation.

62. The plaintiff did not make the statements appearing in the Globe or the Union’s letter.

   However, Governor Baker vowed to investigate the plaintiff nonetheless.
      Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 11 of 24



63. As part of its investigation, the defendants encouraged and solicited staff to make

   complaints about the plaintiff. A second investigation was opened by human resources,

   now focusing on Plaintiff’s work performance and not Kappa Gamma.

64. The defendants pressured plaintiff to remove a reference to Kappa Gamma on his

   dormant LinkedIn account.

65. On July 9, 2020, without any stated cause, plaintiff was placed on administrative leave.

   However, he was required to cooperate and communicate with investigators despite not

   being allowed any form of due process.

66. The first investigation, run by Chantal St. Fleur, Deputy Director of EHS Office of

   Diversity and Civil Rights, focused on Kappa Gamma and the plaintiff’s June 22 apology

   and disavowal meetings. The plaintiff was allowed to have his lawyer in the remote

   meetings with Ms. St. Fleur but his counsel was not allowed to speak, participate, ask

   questions or obtain documents or information regarding the allegations being

   investigated.

67. The second investigation was conducted by an investigator from the Center of Expertise

   of the Human Resources Division and focused on a series of previously undisclosed

   allegations made against the plaintiff. The plaintiff was denied legal counsel in the

   second investigation.

68. The plaintiff met with the defendants at least 15 separate times as part of their

   investigations (June 5, June 9, June 12, June 13, June 14, June 15, June 19, June 24,

   July 7, July 9, July 13, July 17, July 22, July 28, September 3).

69. The plaintiff’s eventual termination issued by defendant Sudders was the result of the

   series of manipulated, misleading, biased and fabricated internal complaints allegedly

   unrelated to his fraternity membership. All of the alleged complaints were made after the

   investigation started into his association with his college fraternity and the false

   allegation that he had been in the photograph posted on Facebook.
      Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 12 of 24



70. The defendants’ investigation and reasons for termination of the plaintiff were pre-textual

   attempts to remove the plaintiff as Commissioner due to his membership in a fraternity

   over 29 years ago in order to provide political cover to the Defendants Baker and

   Sudders.

71. Months after he was terminated, the plaintiff learned of two additional investigations

   against him, both of which found the claims against him to be unsubstantiated.

72. All total, the defendants conducted four separate investigations into the plaintiff after he

   was falsely accused of being depicted in an online picture of Kappa Gamma.

73. Prior to the Commonwealth’s investigation and solicitation of complaints, the plaintiff had

   never had a single staff complaint against him in the 17 plus years of combined work as

   the Commissioner and as Executive Director in Rhode Island.

74. The plaintiff was denied the opportunity to defend himself during the State’s extensive

   investigations of him, and after his termination as well. He has never been provided with

   the names of alleged complainants, the dates of their complaints or the specifics of any

   allegations made against him.

75. Plaintiff was provided no pre-termination or post-termination process of any kind, despite

   repeatedly requesting to be represented by counsel pre-termination and for a name-

   clearing hearing post-termination.

76. Plaintiff’s termination by the Commonwealth has permanently and effectively banned

   him from working as an executive in the deaf and hard-of hearing community. He has

   sought executive level jobs and has not been able to even obtain an interview. His

   career has been cancelled.

                                   Count 1
                 Wrongful Termination as Against Public Policy
        (Defendants Commonwealth of Massachusetts, Sudders and Baker)

77. At all times relevant hereto, the plaintiff was employed by the defendants as the

   Commissioner of MCDHH.
      Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 13 of 24



78. Prior to the false allegations made about him in a Facebook post being reported to his

   superiors by a work colleague, his performance as Commissioner had been exemplary

   and never in question. His long-term devotion to the Deaf and Hard of Hearing

   community was well documented.

79. Once the defendants learned of the Plaintiff’s membership in Kappa Gamma while in

   college 29 years ago, rather than allow Plaintiff to defend himself or order an

   independent law firm to investigate as other states had done for Kappa Gamma

   members and the Commonwealth has done for other executive level employees,

   Defendants, though its words, actions and deeds, sought to create and frame an

   explanation and reaction from Plaintiff to force the Plaintiff to disavow and denounce any

   past, current or future association with Kappa Gamma.

80. These acts and deeds included, but are not limited to the following: a) repeatedly

   questioning him about his association with Kappa Gamma, his contributions to Kappa

   Gamma and any continued involvement with Kappa Gamma; b) requiring him to produce

   photographs and documentation regarding his association with Kappa Gamma while at

   Gallaudet; c) requiring him to draft a statement disavowing any past, current or future

   association with Kappa Gamma which the defendant then edited; d) drafting written

   statements for the plaintiff to read to staff and Commonwealth employees which

   repudiated his association with Kappa Gamma; e) requiring the plaintiff to remove any

   reference to Kappa Gamma on his Linked-In profiles; f) actively soliciting staff

   complaints about the plaintiff in an effort to create a pre-textual reason for terminating

   the plaintiff for a reason other than his association with Kappa Gamma; g) denying the

   plaintiff legal representation or due process to challenge its attack on his freedom of

   association; h) conducting a biased, manipulated, incomplete and investigatory process

   with the goal of creating a pre-textual reason for terminating the plaintiff; i) suspending
      Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 14 of 24



   the plaintiff due his association with Kappa Gamma and j) terminating the plaintiff for his

   association with Kappa Gamma.

81. The plaintiff had a constitutionally protected right to associate with Kappa Gamma, which

   right arises from activities protected by the Massachusetts bill of rights and the right to

   associate for the purpose of speech and assembly.

82. The plaintiff also had a constitutionally protected right to due process under

   Massachusetts law where the defendants’ acts and deeds are reasonably calculated to

   result in tremendous and permanent damage to the plaintiff’s personal and professional

   reputation thereby rendering him unemployable in his profession.

83. Suspending and then terminating the plaintiff in violation of these rights constitutes

   wrongful termination in violation of public policy.

84. The defendants violated the plaintiff’s right to freedom of association and due process by

   engaging in the above-described acts. As a direct and proximate result of the

   defendants’ violation of the plaintiff’s constitutional rights, he has suffered damages

   including the loss of his job, a ruined reputation, lost past and future wages and benefits

   and the infliction of tremendous emotional distress.

                                        Count 2
     Violation of Massachusetts Constitution and Declaration of Rights -- Freedom of
                                      Association
                                 (as to all defendants)

85. The plaintiff incorporates the preceding paragraphs by reference.

86. At all times relevant hereto, the plaintiff was employed by the defendants as the

   Commissioner of MCDHH.

87. Prior to the false allegations made about him in a Facebook post being reported to his

   superiors by a colleague, Plaintiff’s performance as Commissioner had been exemplary

   and not in question. His long-term devotion to the Deaf and Hard of Hearing community

   was well documented.
      Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 15 of 24



88. Once the defendants learned of the plaintiff’s membership in Kappa Gamma while in

   college 29 years ago, rather allow Plaintiff to defend himself or reasonably investigate

   Plaintiff as other states had done for Kappa Gamma members and the Commonwealth

   had done for other executive level employees, it sought through its words, actions and

   deeds to force the plaintiff to disavow and denounce any past, current or future

   association with Kappa Gamma.

89. These acts and deeds included the following: a) repeatedly questioning him about his

   association with Kappa Gamma, annual membership dues, his donations to Kappa

   Gamma via Gallaudet, a speech he gave in 2018 as a guest speaker at a Kappa

   Gamma banquet and any continued involvement with Kappa Gamma; b) requiring him to

   produce photographs and documentation regarding his association with Kappa Gamma

   while at Gallaudet; c) requiring him to draft a statement disavowing any past, current or

   future association with Kappa Gamma which the defendant then edited; d) drafting

   written statements for the plaintiff to read to staff and Commonwealth employees which

   repudiated his association with Kappa Gamma; e) requiring the plaintiff to remove any

   reference to Kappa Gamma on his Linked-In profiles; f) actively soliciting staff

   complaints about the plaintiff in an effort to create a pre-textual reason for terminating

   the plaintiff for a reason other than his association with Kappa Gamma; g) denying the

   plaintiff legal representation or due process to challenge its attack on his freedom of

   association; h) conducting a biased, manipulated, incomplete and investigatory process

   with the goal of creating a pre-textual reason for terminating the plaintiff; i) suspending

   the plaintiff due his association with Kappa Gamma and j) terminating the plaintiff for his

   association with Kappa Gamma.

90. The plaintiff had a constitutionally protected right to associate with Kappa Gamma, which

   right arises from activities protected by the Massachusetts Declaration of Rights such as
      Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 16 of 24



   the right to associate for the purpose of speech and assembly, and also has a

   constitutionally protected right to employment under the circumstances.

91. The plaintiff also had a constitutionally protected right to due process where the

   defendants’ acts and deeds were reasonably calculated to result in irreparable and

   permanent damage to the plaintiff’s personal and professional reputation thereby

   rendering him unemployable in his profession.

92. Suspending and then terminating the plaintiff in violation of these rights constitutes a

   violation of the plaintiff’s right to freedom of association.

93. The defendants violated the plaintiff’s right to freedom of association and due process by

   engaging in the above-described acts. As a direct and proximate result of the

   defendants’ violation of the plaintiff’s constitutional rights, he has suffered damages

   including the loss of his job, a ruined reputation, lost past and future wages and benefits

   and the infliction of tremendous emotional distress.

                                    Count 3
    Violation of Massachusetts Constitution and Declaration of Rights – Due Process
                                 (as to all defendants)

94. The plaintiff incorporates the preceding paragraphs by reference.

95. At all times relevant hereto, the plaintiff was employed by the defendants as the

   Commissioner of MCDHH.

96. The plaintiff, as an executive level state employee, had a protected property interest in

   employment. The plaintiff also had a constitutionally protected right to due process

   where the defendants’ acts and deeds were reasonably calculated to result in irreparable

   and permanent damage to the plaintiff’s personal and professional reputation thereby

   rendering him unemployable in his profession.

97. The plaintiff repeatedly requested a right to legal counsel during the investigatory

   process, participation of his counsel and for information pertaining to the secret
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 17 of 24



    allegations being made against him. Post termination, Plaintiff made a written demand

    for a name-clearing hearing, which Defendants have denied.

98. All of the plaintiff’s requests for due process were rejected by the defendants. These

    requests were denied despite the fact the defendants staff attorneys repeatedly

    questioned the plaintiff outside the presence of his counsel.

99. The defendants violated the plaintiff’s rights to due process by a) denying him legal

    counsel; b) failing to disclose the allegations against him; c) failing to conduct a hearing

    pre-termination and d) failing to conduct a post-termination name-clearing hearing.

100.       The plaintiff was suspended and then terminated without being afforded these

    rights. At the time of his termination, and after, the defendants released public

    statements which implied that the plaintiff had committed racist, anti-Semitic and/or

    discriminatory acts while employed by the defendants further compounding the effects of

    their lack of due process.

101.       The plaintiff’s good name and reputation have been severely damaged as he has

    been unable to find another executive position in the Deaf and Hard of Hearing

    community as he has essentially been ostracized due to his termination and the

    circumstances surrounding his termination.

102.       As a direct and proximate result of the defendants’ violation of the plaintiff’s due

    process rights, he has suffered damages including the loss of his job, a ruined

    reputation, lost past and future wages and benefits and the infliction of tremendous

    emotional distress.

                                      Count 4
                Violations of the Massachusetts Civil Rights Act
(Defendants Sudders, Starr and Crystal individually and in their official capacity with
                            respect to injunctive relief)

103.       The plaintiff incorporates the preceding paragraphs by reference.
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 18 of 24



104.       The plaintiff had a right to be free from threats, intimidation and coercion, as

   defined by the Massachusetts Civil Rights Act (“MCRA”), in the exercise or enjoyment of

   his constitutional, statutory or other legal rights.

105.       The defendants Sudders, Starr and Crystal engaged in acts and deeds which

   constituted violations of the MCRA, including but not limited to the following: a)

   repeatedly questioning the plaintiff about his association with Kappa Gamma, annual

   membership dues, his donations to Kappa Gamma via Gallaudet, a speech he gave in

   2018 as a guest speaker at a Kappa Gamma banquet and any continued involvement

   with Kappa Gamma; b) requiring him to produce photographs and documentation

   regarding his association with Kappa Gamma while at Gallaudet; c) requiring him to draft

   a statement disavowing any past, current or future association with Kappa Gamma

   which the defendant then edited; d) requiring the plaintiff to read or otherwise

   disseminate his disavowal of Kappa Gamma; e) drafting written statements for the

   plaintiff to read to staff and Commonwealth employees which repudiated his association

   with Kappa Gamma; g) requiring the plaintiff to remove any reference to Kappa Gamma

   on his Linked-In profiles; h) actively soliciting staff complaints about the plaintiff in an

   effort to create a pre-textual reason for terminating the plaintiff for a reason other than

   his association with Kappa Gamma; i) denying the plaintiff legal representation or due

   process to challenge its attack on his freedom of association; j) conducting a biased,

   manipulated and incomplete investigatory process with the goal of creating a pre-textual

   reason for terminating the plaintiff; k) suspending the plaintiff due to his association with

   Kappa Gamma and l) terminating the plaintiff for his association with Kappa Gamma.

106.       The above-described acts, singularity and in combination, constituted threats,

   intimidation and/or coercion prohibited by the MCRA, which in turn resulted in Plaintiff

   losing his position as Commissioner as threatened by Defendants when coercing or

   ordering Plaintiff to address his staff with an apology and disavowal.
        Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 19 of 24



107.        As a direct and proximate result of the defendants’ violation of the plaintiff’s due

   process rights, he has suffered damages including the loss of his job, a ruined

   reputation, lost past and future wages and benefits and the infliction of tremendous

   emotional distress. He has also been denied a name clearing hearing.

                                            Count 5
          Violations of Federal Right to Freedom of Association Pursuant to 42 U.S.C.
                                             §1983
       (as to Baker, Sudders, Starr and Crystal individually and in their official capacity
                                with respect to injunctive relief)

108.        The plaintiff incorporates the preceding paragraphs by reference.

109.        At all times relevant hereto, the plaintiff was employed by the defendants as the

   Commissioner of MCDHH.

110.        Prior to the false allegations made about him in a Facebook post being reported

   to his superiors by a colleague, Plaintiff’s performance as Commissioner had been

   exemplary and not in question. His long-term devotion to the Deaf and Hard of Hearing

   community was well documented.

111.        Once the defendants learned of the plaintiff’s membership in Kappa Gamma

   while in college 29 years ago, rather allow Plaintiff to defend himself or reasonably

   investigate Plaintiff as other states had done for Kappa Gamma members and the

   Commonwealth had done for other executive level employees, it sought through its

   words, actions and deeds to force the plaintiff to disavow and denounce any past,

   current or future association with Kappa Gamma.

112.        These acts and deeds included the following: a) repeatedly questioning him

   about his association with Kappa Gamma, annual membership dues, his donations to

   Kappa Gamma via Gallaudet, a speech he gave in 2018 as a guest speaker at a Kappa

   Gamma banquet and any continued involvement with Kappa Gamma; b) requiring him to

   produce photographs and documentation regarding his association with Kappa Gamma

   while at Gallaudet; c) requiring him to draft a statement disavowing any past, current or
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 20 of 24



   future association with Kappa Gamma which the defendant then edited; d) drafting

   written statements for the plaintiff to read to staff and Commonwealth employees which

   repudiated his association with Kappa Gamma; e) requiring the plaintiff to remove any

   reference to Kappa Gamma on his Linked-In profiles; f) actively soliciting staff

   complaints about the plaintiff in an effort to create a pre-textual reason for terminating

   the plaintiff for a reason other than his association with Kappa Gamma; g) denying the

   plaintiff legal representation or due process to challenge its attack on his freedom of

   association; h) conducting a biased, manipulated, incomplete and investigatory process

   with the goal of creating a pre-textual reason for terminating the plaintiff; i) suspending

   the plaintiff due his association with Kappa Gamma and j) terminating the plaintiff for his

   association with Kappa Gamma.

113.       The plaintiff had a constitutionally protected right to associate with Kappa

   Gamma, which right arises from activities protected by the First Amendment to the

   federal Constitution and Massachusetts Declaration of Rights such as the right to

   associate for the purpose of speech and assembly, and also has a constitutionally

   protected right to employment under the circumstances.

114.       The plaintiff also had a federally constitutionally protected right to due process

   where the defendants’ acts and deeds were reasonably calculated to result in irreparable

   and permanent damage to the plaintiff’s personal and professional reputation thereby

   rendering him unemployable in his profession.

115.       Suspending and then terminating the plaintiff in violation of these rights

   constitutes a violation of the plaintiff’s right to freedom of association.

116.       The defendants violated the plaintiff’s right to freedom of association and due

   process by engaging in the above-described acts. As a direct and proximate result of

   the defendants’ violation of the plaintiff’s constitutional rights, he has suffered damages
        Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 21 of 24



   including the loss of his job, a ruined reputation, lost past and future wages and benefits

   and the infliction of tremendous emotional distress.


                                         Count 6
            Violations of Federal Right to Due Process Pursuant to 42 U.S.C. §1983
       (as to Baker, Sudders, Starr and Crystal individually and in their official capacity
                                with respect to injunctive relief)

117.        The plaintiff incorporates the preceding paragraphs by reference.

118.        At all times relevant hereto, the plaintiff was employed by the defendants as the

   Commissioner of MCDHH.

119.        The plaintiff, as an executive level state employee, had a protected property

   interest in employment. The plaintiff also had a constitutionally protected right to due

   process where the defendants’ acts and deeds were reasonably calculated to result in

   irreparable and permanent damage to the plaintiff’s personal and professional reputation

   thereby rendering him unemployable in his profession.

120.        The plaintiff repeatedly requested a right to legal counsel during the investigatory

   process, participation of his counsel and for information pertaining to the secret

   allegations being made against him. Post termination, Plaintiff made a written demand

   for a name-clearing hearing, which Defendants have denied.

121.        All of the plaintiff’s requests for due process were rejected by the defendants.

   These requests were denied despite the fact the defendants staff attorneys repeatedly

   questioned the plaintiff outside the presence of his counsel.

122.        The defendants violated the plaintiff’s rights to due process by a) denying him

   legal counsel; b) failing to disclose the allegations against him; c) failing to conduct a

   hearing pre-termination and d) failing to conduct a post-termination name-clearing

   hearing.

123.        The plaintiff was suspended and then terminated without being afforded these

   rights. At the time of his termination, and after, the defendants released public
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 22 of 24



   statements which implied that the plaintiff had committed racist, anti-Semitic and/or

   discriminatory acts while employed by the defendants further compounding the effects of

   their lack of due process.

124.      The plaintiff’s good name and reputation have been severely damaged as he has

   been unable to find another executive position in the Deaf and Hard of Hearing

   community as he has essentially been ostracized due to his termination and the

   circumstances surrounding his termination. He has applied for unemployment

   compensation and which has not been approved.

125.      As a direct and proximate result of the defendants’ violation of the plaintiff’s due

   process rights, he has suffered damages including the loss of his job, a ruined

   reputation, lost past and future wages and benefits and the infliction of tremendous

   emotional distress.

                                       Count 7
                    Tortious Interference with Advantageous Relations
                      (as to Sudders, Starr and Crystal individually)

126.      The plaintiff incorporates the preceding paragraphs by reference.

127.      At all times relevant hereto, the plaintiff was employed by the Commonwealth of

   Massachusetts as the Commissioner of MCDHH for which he was paid an annual salary

   and provided other benefits. The defendants were aware of the plaintiff’s employment

   with the Commonwealth.

128.      The defendants through the following acts, deeds and omissions knowing

   induced the Commonwealth to terminate the plaintiff’s employment by a) repeatedly

   questioning him about his association with Kappa Gamma, annual membership dues,

   his donations to Kappa Gamma via Gallaudet, a speech he gave in 2018 as a guest

   speaker at a Kappa Gamma banquet and any continued involvement with Kappa

   Gamma; b) requiring him to produce photographs and documentation regarding his

   association with Kappa Gamma while at Gallaudet; c) requiring him to draft a statement
       Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 23 of 24



   disavowing any past, current or future association with Kappa Gamma which the

   defendant then edited; d) drafting written statements for the plaintiff to read to staff and

   Commonwealth employees which repudiated his association with Kappa Gamma; e)

   requiring the plaintiff to remove any reference to Kappa Gamma on his Linked-In

   profiles; f) actively soliciting staff complaints about the plaintiff, which resulted on four

   separate investigations of the plaintiff, in an effort to create a pre-textual reason for

   terminating the plaintiff for a reason other than his association with Kappa Gamma; g)

   denying the plaintiff legal representation or due process to challenge its attack on his

   freedom of association; h) conducting a biased, manipulated, incomplete and

   investigatory process with the goal of creating a pre-textual reason for terminating the

   plaintiff; i) suspending the plaintiff due his association with Kappa Gamma and j)

   recommending and/or participating in the termination of the plaintiff’s employment.

129.         The defendant’s interference with the plaintiff’s employment was improper in

   motive and means as it was designed to create a pre-text for his termination for his

   involvement in a college fraternity 29 years ago, violated his civil rights and was

   designed to turn his co-workers and the Union against him.

130.         As a direct and proximate result of the defendants’ violation of the plaintiff’s

   rights, he has suffered damages including the loss of his job, a ruined reputation, lost

   past and future wages and benefits and the infliction of tremendous emotional distress.

                                          Request for Relief

             WHEREFORE, the plaintiff requests the following compensatory and injunctive

   relief:

             a) a name clearing hearing on his due process and civil rights claims;

             b) compensatory damages, including but not limited to past and future wages

                and benefits;

             c) emotional distress damages;
Case 1:21-cv-10665-IT Document 1 Filed 04/21/21 Page 24 of 24



   d) punitive damages as allowed by law;

   e) attorney’s fees and costs as provided by the MCRA and section 1983 and

   f)   pre-and post-judgment interest to the extent allowed by law.



              THE PLAINTIFF CLAIMS A TRIAL BY JURY



                                         On behalf of the Plaintiff,

                                         /s/ Philip N. Beauregard
                                         _______________________
                                         Philip N. Beauregard
                                         BBO# 034780
                                         BEAUREGARD, BURKE & FRANCO
                                         32 William Street
                                         New Bedford, MA 02740
                                         508-993-0333
                                         pbeauregard@bbflawoffices.com

                                         /s/ Carlin J. Phillips
                                         _______________________
                                         Carlin J. Phillips
                                         BBO# 561916
                                         PHILLIPS & GARCIA, P.C.
                                         13 Ventura Drive
                                         Dartmouth, MA 02747
                                         508-998-0800
                                         508-998-0919 (fax)
                                         cphillips@phillipsgarcia.com
